Petition for Writ of Mandamus Dismissed, In Part, and Denied, In Part, and
Memorandum Opinion filed May 7, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00379-CR



                 IN RE JA'COY O'BRIEN O'HARA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               209th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1418602

                         MEMORANDUM OPINION

      On April 28, 2015, relator Ja’Coy O’Brien O’Hara filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel Chris Daniel,
Harris County District Clerk, to file relator’s petition for writ of habeas corpus
with the trial court. Relator also asks this court to compel the Honorable Michael
McSpadden, presiding judge of the 209th District Court of Harris County, to
address a petition for writ of mandamus relator allegedly filed in that court, in
which relator purportedly requested the trial court to compel the district clerk to
file relator’s petition for writ of habeas corpus.

        No Jurisdiction to Issue Mandamus Petition Against District Clerk

      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction.          Therefore, we lack
jurisdiction to issue a writ of mandamus against the district clerk.

             No Entitlement to Mandamus Relief Against District Judge

      As relator’s petition concerns the presiding judge of the 209th District Court,
relator contends that he filed a petition for writ of mandamus with the trial court,
and implies that the trial court has not ruled on relator’s petition. Those seeking
the extraordinary remedy of mandamus must follow the applicable procedural
rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig.
proceeding). Among these rules is the obligation to provide the reviewing court
with a complete and adequate record sufficient to establish the relator’s entitlement
to relief.   Id. (citing Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)).
Specifically, relator is obligated to furnish a record containing a certified or sworn

                                            2
                                   Conclusion

      To the extent relator seeks mandamus relief against the district clerk, we
dismiss relator’s petition for lack of jurisdiction. We deny the remainder of the
petition for writ of mandamus.


                                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        4
                                   Conclusion

      To the extent relator seeks mandamus relief against the district clerk, we
dismiss relator’s petition for lack of jurisdiction. We deny the remainder of the
petition for writ of mandamus.


                                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        4